Dawson, J.
(dissenting) : I care nothing about the merits or demerits of this picture, and recognize that unless the censors act arbitrarily their judgment as to its fitness or unfitness to be exhibited in Kansas is conclusive. But this is an original case where this court must determine the facts from the evidence, just as any trial court ordinarily does; and I am convinced from the evidence that the return of the picture is not *79demanded by the censors for reexamination, but for rejection, and I know of no law nor of any principle of law which imposes upon the owners of this picture any corporate or official duty to return it for that purpose. Where there is no such corporate or official duty mandamus is not the remedy. I therefore dissent.